 

Exhibit 10.78

 

SECOND AMENDMENT TO COMMERCIAL LEASE

 

This Second Amendment to Commercial Lease (this “Amendment”) is made as of the
16 day of November, 2016, by and among BGC LLC, a Florida limited liability
company (the “Landlord”), NET ELEMENT INTERNATIONAL, INC., a Delaware
corporation (the “Tenant”), and OLEG FIRER (the “Guarantor”).

 

RECITALS

 

A           Landlord and Tenant entered into that certain Commercial Lease dated
May 1, 2013 (the “Lease”), with respect to Premises (as defined in the Lease).

 

B           Guarantor guaranteed all of Tenant’s obligations under the Lease
pursuant to that certain Guaranty dated May 9, 2013 executed by Guarantor in
favor of Landlord (the “Guaranty”).

 

C           Landlord and Tenant entered into that certain Amendment to
Commercial Lease dated September 12, 2016 (the “First Amendment”).

 

D           Landlord and Tenant desire to further amend the Lease in accordance
with the terms of this Amendment.

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
conditions contained in this Amendment, and other good and valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
the parties to this Amendment, intending to be legally bound, agree as follows:

 

1.           Incorporation of Recitals. The parties warrant and represent that
the foregoing recitals are accurate and correct and incorporate them into this
Amendment. Capitalized terms used but not otherwise defined in this Amendment
shall have the same meaning given to such terms in the Lease, unless otherwise
specifically indicated or unless the context clearly indicates to the contrary.

 

2.           New Lease at Canal Park Office. Section 5 of the First Amendment is
hereby deleted in its entirety and replaced with the following:

 

“In the event that, at any time during the Lease Term or Extension Term, Tenant
enters into a written lease agreement with Canal Park Office, LLC, a Florida
limited liability company (“Canal Park”), for the leasing of at least 5,000
rentable square feet of premises located at 3323 NE 163rd Street, North Miami
Beach, Florida 33160 (the “Canal Park Lease”), then, provided Tenant is not in
default under the Lease or the Canal Park Lease, the Lease shall terminate as of
the commencement date set forth in the Canal Park Lease. Notwithstanding the
foregoing, none of Tenant, Landlord or Canal Park shall have any obligation to
enter into a Canal Park Lease and, so long as a Canal Park Lease is not
executed, for any or no reason, the Lease shall continue in full force and
effect.”

 

 1 

 

 

3.           Ratification of Guaranty. The Guarantor, by signature below as
such, for valuable consideration, the receipt and adequacy of which is hereby
acknowledged, hereby consents to and joins in this Amendment and hereby declares
to and agrees with the Landlord that the Guaranty is and shall continue in full
force and effect for the benefit of Landlord with respect to all of Tenant’s
obligations under the Lease, as amended by this Amendment, that there are no
offsets, claims, counterclaims, cross-claims or defenses of the Guarantor with
respect to the Guaranty nor, to Guarantor’s knowledge, with respect to the
Tenant’s obligations under the Lease, that the Guaranty is not released,
diminished or impaired in any way by this Amendment or the transactions
contemplated hereby, and that the Guaranty is hereby ratified and confirmed in
all respects. The Guarantor acknowledges that without the Guaranty and this
consent and reaffirmation, the Landlord would not execute this Amendment or
otherwise consent to its terms.

 

4.           Ratification. Except as modified by this Amendment, the Lease shall
otherwise remain unmodified and in full force and effect and the parties ratify
and confirm the terms of the Lease as modified by this Amendment. Tenant
certifies that it has no offsets, defenses, or claims with respect to its
obligations under the Lease. All references to the Lease shall mean the Lease as
modified by the First Amendment and this Amendment.

 

5.           “As Is” Condition. Tenant shall accept the Premises in its “as-is”,
“where-is” condition “with all faults” and Landlord shall have no obligation to
make any changes or improvements whatsoever.

 

6.           Entire Agreement. The Lease and this Amendment represent the entire
agreement between the parties thereto.

 

7.           Broker. Landlord and Tenant represent and warrant that they have
neither consulted nor negotiated with any broker or finder with respect to this
Amendment. Landlord and Tenant agree to indemnify, defend, and save the other
harmless from and against any claims for fees or commissions from anyone with
whom they have dealt in connection with this Amendment, including attorneys’
fees incurred in connection with the defense of any such claim.

 

8.           Benefit and Binding Effect. This Amendment shall be binding upon
and inure to the benefit of the parties to this Amendment, their legal
representatives, successors, and permitted assigns.

 

9.           Amendment. This Amendment may not be changed, modified, or
discharged in whole or in part except by an agreement in writing signed by both
parties to this Amendment.

 

10.         Conflict. In the event of any conflict between the terms of the
Lease and this Amendment, this Amendment shall control.

 

 2 

 

 

IN WITNESS WHEREOF, Landlord, Tenant and Guarantor have duly executed this
Second Amendment to Commercial Lease as of the date first above stated.

 

WITNESSES:   LANDLORD       /s/ Virgilio Namnum   BGC LLC,     a Florida limited
liability company Virgilio Namnum     (Print or Type Name)   By: /s/ Eduardo
Namnum     Name: Eduardo Namnum /s/ Antonio Namnum   Title: MGR       Antonio
Namnum     (Print or Type Name)   TENANT       /s/ Dayan Martinez   NET ELEMENT
INTERNATIONAL, INC.,     a Delaware corporation Dayan Martinez     (Print or
Type Name)         By: /s/ Oleg Firer      Name: Oleg Firer  /s/ Roman Vakkreman
  Title: CEO         Roman Vakkreman     (Print or Type Name)    

 

    GUARANTOR       /s/ Dayan Martinez         /s/ Oleg Firer  Dayan Martinez  
Oleg Firer (Print or Type Name)           /s/ Roman Vakkreman           Roman
Vakkreman     (Print or Type Name)    

 

 3 

 